M’Culloch had shipped on board the Lethe in time of war, for a certain voyage from Philadelphia to Bourdeaux, and back again, at the wages of £18 per month. The ship was detained long at Bourdeaux, and whilst she was there, peace took place. The libel-lant performed the voyage, but was refused the wages on account of the peace, on a sug-*8gestión that the risk, which was the occasion of the high wages being removed, the libellant ought to have only customary peace wages from Bourdeaux to Philadelphia.
Judgment in favour of the libellant for wages agreeable to contract.